Exhibit 10.2

AMENDMENT NO. 1 TO AGREEMENT OF PURCHASE AND SALE

This Amendment No. 1 is made and entered into effective as of August 1, 2006
(this “Amendment”) and amends the Agreement of Purchase and Sale, dated as of
June 4, 2006 (the “Agreement”), by and among International Paper Company, a
corporation organized under the laws of the State of New York (“Seller”), CMP
Investments LP, a limited partnership organized under the laws of the State of
Delaware (“Parent”), and CMP Holdings LLC, a limited liability company organized
under the laws of the State of Delaware and an indirect, wholly-owned subsidiary
of Parent (“Buyer” and, together with Parent, the “Acquirors”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

WHEREAS, Seller and the Acquirors wish to amend the Agreement as set forth
herein;

WHEREAS, Seller and the Acquirors wish to amend the Seller Disclosure Letter as
described herein;

WHEREAS, Seller and the Acquirors wish to amend certain Schedules to the
Agreement as described herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
of Seller and the Acquirors agree as follows:

 

1. Section 1.1 of the Agreement is hereby amended to delete the definition of
“Ancillary Agreements” in its entirety and insert in lieu thereof the following:

“Ancillary Agreements” shall mean (i) the Transition Services Agreement, (ii)
the Tax Exempt Bond Agreement, (iii) the Litigation Support Agreement, (iv) the
Quinnesec Wood Supply Agreement, (v) the Sartell Sublease, (vi) the Intellectual
Property Agreement, (vii) the Intellectual Property Assignments, (viii) the
Joint Purchasing Agreement, (ix) the Hinton Pulp Supply Agreement, (x) the
Amended and Restated Limited Partnership Agreement, (xi) the Roll-Wrap Agreement
and (xii) Spare Parts Agreement.”

 

2. Section 1.1 of the Agreement is hereby amended to delete the definition of
“Benchmark” in its entirety and insert in lieu thereof the following:

“Benchmark” shall mean $153,075,000 (one hundred fifty three million and
seventy-five thousand dollars).”

 

3. Section 1.1 of the Agreement is hereby amended to delete subsection (iii) of
the definition of “Permitted Encumbrances” in its entirety and insert in lieu
thereof the following:

“(iii) except as set forth on Amended Schedule VIII, matters shown on the title
insurance or commitments listed in Section 4.15 of the Seller Disclosure
Letter,”

 

4. Section 1.1 of the Agreement is hereby amended to insert the following:

“Roll-Wrap Agreement” shall mean the roll-wrap agreement, to be executed and
delivered on the Closing Date, between Buyer and Seller, in the form attached
hereto as Annex K.”



--------------------------------------------------------------------------------

5. Section 1.1 of the Agreement is hereby amended to insert the following:

“Spare Parts Agreement” shall mean the spare parts agreement, to be executed and
delivered on the Closing Date, between Buyer and Seller, pursuant to which Buyer
and Seller will be able to purchase spare parts from each other, in the form
attached hereto as Annex L.”

 

6. Section 2.3(b) of the Agreement is hereby amended to delete subsection (v)
thereof in insert in lieu thereof the following:

“(v) all liabilities and obligations arising out of, resulting from or relating
to the matters described in Amended Schedule VI (the “Excluded Litigation
Matters”)”

 

7. Section 2.10 of the Agreement is hereby amended to insert a new subsection
(c) as follows:

 

  (c) “Notwithstanding anything to the contrary set forth in Section 2.1, if, on
the Closing Date, ARCo or a stockholder of ARCo other than Seller shall not have
purchased the ARCo Shares at the offer price of $2,000,000 set forth in the
offer notice delivered by Seller to ARCo and its shareholders pursuant to the
ARCo ROFR, Seller shall sell, convey, assign, transfer and deliver to Buyer and
Buyer shall purchase, acquire and accept from Seller, the ARCo Shares subject to
the ARCo ROFR. For the avoidance of doubt, if ARCo or a stockholder of ARCo
other than Seller elects to exercise its ARCo ROFR following the Closing, then
(i) Buyer shall deliver the ARCo Shares to such exercising party and (ii) the
proceeds paid in connection with the exercise of such right and purchase of the
ARCo Shares shall belong to Buyer.”

 

8. Section 4.4 of the Agreement is hereby amended to delete the reference to
“Section 4.4(a) of the Seller Disclosure Letter” and insert in lieu thereof
“Amended Section 4.4 of the Seller Disclosure Letter”.

 

9. Section 6.33 of the Agreement is hereby amended to insert the following as
the last sentence thereof:

“Seller shall indemnify Buyer, and Buyer shall not be responsible, for any
damages arising from Seller’s failure to obtain the consent of any landlord
necessary to sublease office space as provided for in this Section 6.33 and the
Transition Services Agreement, except for such liabilities that arise from
Buyer’s failure to take such actions as are reasonably necessary to obtain such
consents.”

 

10. Section 6.35 of the Agreement is hereby amended to delete the text thereof
in its entirety and in insert in lieu thereof the following:

“Prior to or at Closing, Buyer will execute the following agreements to the
extent necessary for the Seller’s provision of transition services to Buyer
under the Transition Services Agreement: (1) necessary license agreements with
CINCOM and H&W Software; (2) services agreements with EDS and ADP; and (3) a
transitional services agreement with SAP. As soon as practicable following
Closing, Buyer will execute a license agreement with GT Software.”

 

11. Section 7.2 of the Agreement is hereby amended to delete subsection (g)
thereof in insert in lieu thereof the following:

 

  (g) “Seller shall have obtained the written consents, in form and substance
reasonably satisfactory to Buyer, set forth in Amended Section 7.2(g) of the
Seller Disclosure Letter.”



--------------------------------------------------------------------------------

12. Section 10.9 of the Agreement is hereby amended to delete the parenthetical
phrase in clause (i) thereof in its entirety and insert in lieu thereof the
following:

“(other than (A) the Intellectual Property Agreement, which may be assigned in
accordance with its terms, and (B), in the case of Buyer, the Transition
Services Agreement)”

 

13. The Seller Disclosure Letter is hereby amended to delete Section 4.4(a) and
insert in lieu thereof Exhibit A hereto (“Amended Section 4.4(a) of the Seller
Disclosure Letter”).

 

14. Section 4.12(a)(ii) on the Seller Disclosure Letter is hereby amended to add
the following trademark:

“Quinnesec, US Registration No. 1232416, registered on March 29, 1983”.

 

15. The Seller Disclosure Letter is hereby amended to delete Section 7.2(g) and
insert in lieu thereof Exhibit B hereto (“Amended Section 7.2(g) of the Seller
Disclosure Letter”).

 

16. Section 6.8(a)(i) of the Seller Disclosure Letter is hereby amended as set
forth in Exhibit C.

 

17. Schedule VI (Certain Excluded Liabilities) to the Agreement is hereby
deleted in its entirety and replaced with Schedule VI set forth in Exhibit D
hereto (“Amended Schedule VI”).

 

18. The heading of Schedule VI (Purchase Price Allocation) is hereby deleted in
its entirety and replaced with “Schedule VII”.

 

19. Schedule VII (Permitted Encumbrance Exceptions) to the Agreement is hereby
deleted in its entirety and replaced with Schedule VIII set forth in Exhibit E
hereto (“Amended Schedule VIII”).

 

20. The Table of Contents of the Agreement is amended to delete the references
to Schedule IX (Seller Transition and Migration Tasks) and Schedule X (Buyer
Transition and Migration Tasks).

 

21. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF
LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION OTHER
THAN THE STATE OF NEW YORK APPLICABLE HERETO.

 

22. Except to the extent amended hereby, the provisions of the Agreement shall
remain unmodified, and the Agreement, as amended by this Amendment shall remain
in full force and effect in accordance with its terms.

 

23. This Amendment may be executed simultaneously in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

INTERNATIONAL PAPER COMPANY

By:  

/s/ C. Cato Ealy

 

Name: C. Cato Ealy

 

Title:   Senior Vice President

CMP HOLDINGS LLC By:  

/s/ Scott Kleinman

 

Name: Scott Kleinman

  Title:   President CMP INVESTMENTS LP By:   CMP INVESTMENTS MANAGEMENT LLC  
Its General Partner By:  

/s/ Scott Kleinman

 

Name: Scott Kleinman

  Title:   President